United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.Q., Appellant
and
DEPARTMENT OF THE NAVY, AIR
SYSTEMS COMMAND HEADQUARTERS
OFFICE, Patuxent River, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-729
Issued: December 16, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 25, 2010 appellant filed a timely appeal from the November 4, 2009 schedule
award denial of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant sustained permanent impairment of her left foot or lower
extremity.
FACTUAL HISTORY
On May 8, 2007 appellant, then a 60-year-old financial management analyst, injured her
left foot while walking with coworkers to dinner while on official travel. The Office accepted
her claim for plantar fascia tear of the left foot. Appellant stopped work on February 11, 2008
and returned on April 14, 2008.
Appellant was initially treated on May 29, 2007 by Dr. Jeffrey D. Sabloff, an orthopedic
surgeon, who noted an x-ray of the left foot revealed calcaneus and a small spur on the plantar

surface and diagnosed tear of the plantar fascia. Appellant sought treatment from Dr. Ahmed
Kafaji, a Board-certified neurologist, who performed an electromyogram (EMG) on
June 21, 2007. Dr. Kafaji diagnosed severe chronic distal axonal polyneuropathy, etiology
unclear. In reports dated July 19, 2007 to January 31, 2008, he treated appellant for peripheral
neuropathy, hypertension and diabetes mellitus .
From February 1 to July 2, 2008, appellant came under the treatment of Dr. Rakhi
Krishnan, Board-certified in infectious disease, for left foot neuropathy and osteomyelitis.
Dr. Krishnan noted that she underwent a computerized tomography (CT) scan of the left foot on
February 11, 2008 which revealed significant destructive changes of the joints of the left foot and
cuneiform bones suggestive of osteomyelitis. He had appellant hospitalized from February 13 to
18, 2008 and diagnosed left foot osteomyelitis and neuropathy. Dr. Krishnan diagnosed acute
and chronic osteomyelitis, worsening of abscesses. A February 14, 2008 x-ray of the left foot
revealed bony irregularity at the base of the third metatarsal with bony sequestrum dorsally
suspicious for osteomyelitis.
Appellant was treated by Dr. John Harvey, a Board-certified vascular surgeon, who on
February 15, 2008 performed an incision and drainage of the left foot, debridement of the skin,
subcutaneous tissue and bone biopsy and diagnosed osteomyelitis with abscess of the left foot.
On May 20, 2008 Dr. Harvey noted appellant’s history of neuropathy and biopsy of the bone and
incision drainage of the abscess on February 15, 2008.1 He noted that appellant was
subsequently treated with intravenous antibiotic for a protracted period with worsening of the
osteomyelitis. Dr. Harvey readmitted appellant on May 20, 2008 for reexploration with incision
and drainage of abscess and recommended a course of protracted antibiotics.
On September 16, 2008 appellant filed a claim for a schedule award. On October 31,
2008 the Office requested that she submit a detailed report from her treating physician which
provided an impairment evaluation pursuant to the American Medical Association, Guides to the
Evaluation of Permanent Impairment,2 (A.M.A., Guides).
Appellant submitted a November 20, 2008 report from Dr. Harvey who noted treating her
for an abscess of the left foot related to peripheral neuropathy, diminished sensation and injury.
Dr. Harvey noted that appellant had two surgeries and he last treated her on September 29, 2008
and opined that she had reached maximum medical improvement. He noted significant
restriction in movement in the left foot, Charcot joints, abnormal adduction, abduction and
rotation, decreased strength in the muscles of the foot, deformity of the foot with loss of the
plantar arch, minimal sensation in the foot. Dr. Harvey did not have a copy of the A.M.A.,
Guides but estimated that appellant had 20 percent impairment.
After the Office requested additional evidence regarding the cause of nonaccepted
conditions, appellant submitted a March 19, 2009 report from Dr. Harvey who noted first
treating appellant on February 14, 2008. Dr. Harvey indicated that he did not examine appellant
prior to May 8, 2007 or the period after this date and was unable to comment regarding the state
of her left foot at the time of the incident.
1

This procedure was not authorized by the Office.

2

A.M.A., Guides (5th ed. 2001).

2

The Office referred Dr. Harvey’s report and the case record to an Office medical adviser.
In an April 11, 2009 report, the Office medical adviser stated that appellant had no impairment of
the left leg due to the accepted plantar fascia tear. He found no evidence of permanent
impairment and opined that the 20 percent impairment, rating provided by Dr. Harvey was
merely an estimate and not based on the A.M.A., Guides. The Office medical adviser noted that
the changes that Dr. Harvey described as the reason for the impairment were secondary to the
osteomyelitis, which was not an accepted condition. He stated that to a reasonable degree of
medical certainty there was no evidence of impairment based on the accepted condition of
plantar fascia tear and the restricted motion in the foot was secondarily due to the Charcot joints
and the sequelae of osteomyelitis.
By decision dated May 4, 2009, the Office denied appellant’s claim for a schedule award.
On May 9, 2009 appellant requested an oral hearing which was held on
September 3, 2009. She submitted an x-ray of the left foot and reports from Dr. Sabloff,
Dr. Krishnan and Dr. Harvey all previously of record. A January 10, 2008 magnetic resonance
imaging (MRI) scan of the left foot revealed moderate diffuse cellulitis reactive marrow
transformation involving the cuneiform bone with mild chronic plantar fasciitis. A May 7, 2009
MRI scan of the left foot revealed stable appearance of marrow edema, bony erosions along the
metatarsals, chronic osteomyelitis with moderate arthritic changes. A February 11, 2008 CT
scan of the left foot revealed septic arthritis in the second, third and fourth tarsometatarsal joints
with osteomyelitis in the cuneiform tarsal bones. A May 9, 2008 MRI scan of the left foot
revealed chronic osteomyelitis, worsening destruction of the metatarsophalangeal joints with
septic arthritis.
In a decision dated November 4, 2009, the hearing representative affirmed the
May 4, 2009 decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulations4 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.5
ANALYSIS
On appeal, appellant contends that she is entitled to a schedule award for the left lower
extremity. To be entitled to a schedule award she must establish that she sustained permanent
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

See id.; Jacqueline S. Harris, 54 ECAB 139 (2002).

3

impairment of a scheduled member of the body due to an employment injury.6 Appellant’s
condition was accepted for plantar fascia tear of the left foot. In a letter dated October 31, 2008,
the Office requested that she submit medical opinion from a treating physician addressing the
degree of permanent impairment under the A.M.A., Guides, the date of maximum medical
improvement and whether the preexisting peripheral neuropathy was aggravated by her work
injury. However, appellant failed to submit sufficient medical evidence to establish that the
accepted plantar fascia tear of the left foot caused permanent impairment.
The Board has carefully reviewed Dr. Harvey’s November 20, 2008 report which
estimated appellant’s left lower extremity impairment at 20 percent. This rating is of diminished
probative value as it is not clear how he came to this rating in accordance with the relevant
standards of the A.M.A., Guides.7 Rather, Dr. Harvey noted that he did not have a copy of the
A.M.A., Guides for reference.
Dr. Harvey noted that appellant was status post two surgeries for an abscess of the left
foot related to peripheral neuropathy. Appellant’s condition was accepted for plantar fascia tear
of the left foot and was not accepted for peripheral neuropathy.8 Dr. Harvey noted findings for
the left foot of diminished sensation, significant restriction in movement in the left foot, Charcot
joints, abnormal adduction, abduction and rotation, decreased strength in the muscles of the foot
and deformity of the foot with loss of the plantar arch. He did not address whether any of these
findings were due to the accepted plantar fascia tear or how his impairment rating was derived.
Dr. Harvey also did not clearly address if the impairment rating was for the foot or the leg.
The Office medical adviser reviewed Dr. Harvey’s November 20, 2008 report and
determined that appellant had no permanent impairment attributable to the accepted condition.
He noted that the 20 percent impairment provided by Dr. Harvey was not based on the A.M.A.,
Guides. The medical adviser noted Dr. Harvey’s findings, upon which his impairment rating
was based, was secondary to the osteomyelitis and Charcot joints which were not accepted
conditions. He opined that to a reasonable degree of medical certainty there was no evidence of
impairment based on the accepted condition of plantar fascia tear.
There is no other medical evidence of record addressing permanent impairment, pursuant
to the A.M.A., Guides, of the left foot or leg that is attributable to the accepted plantar fascia
tear.
Without the necessary reasoned medical opinion evidence supporting that the accepted
condition caused permanent impairment and explaining how such impairment was calculated
6

Veronica Williams, 56 ECAB 367 (2005) (a schedule award can be paid only for a condition related to an
employment injury; the claimant has the burden of proving that the condition for which a schedule award is sought
is causally related to his or her employment).
7

Lela M. Shaw, 51 ECAB 372 (2000) (where the Board found that a physician’s opinion which does not
explicitly define impairment in terms of the A.M.A., Guides, i.e., whether it be based on findings of pain, loss of
range of motion or loss of strength, is insufficient to establish that appellant sustained any permanent impairment
due to her accepted employment injury).
8

See Veronica Williams, supra note 6. See Alice J. Tysinger, 51 ECAB 638 (2000) (for conditions not accepted
by the Office as being employment related, it is the employee’s burden to provide rationalized medical evidence
sufficient to establish causal relation, not the Office’s burden to disprove such relationship).

4

under the A.M.A., Guides, appellant has failed to establish that she sustained a permanent
impairment of the left foot or leg as a result of her accepted condition.
On appeal appellant asserts that Dr. Harvey’s November 20, 2008 report was taken out of
context and that there were typographical errors which have subsequently been corrected. She
submitted a revised November 20, 2008 report from Dr. Harvey. However, the Board notes that
its jurisdiction is limited to the evidence that was before the Office at the time it issued its final
decision; therefore, the Board is unable to review new evidence submitted by appellant on
appeal.9
CONCLUSION
The Board finds that appellant failed to establish that she is entitled to a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the November 4, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed
Issued: December 16, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

5 U.S.C. § 501.2(c)

5

